department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun z014 uniform issue list company dear this letter is in response to your request for a ruling which was submitted by your authorized representative on date company is a financial services company that is a passive and active non-bank trustee and custodian of individual_retirement_accounts iras and coverdell_education_savings_accounts cesas in order for an individual to make a contribution to an existing ira or cesa from a non retirement account held at company the individual must submit a letter of authorization loa which is either a written letter from the client or his or her authorized representative or a verbal request by the client or authorized representative to a company representative which is summarized via a written document signed and dated by company the loa indicates the amount of cash contribution to the ira the non retirement account from which the funds are to be transferred and the tax_year that the contribution is designated for or if silent the contribution is treated as designated for the current_year the loa is irrevocable on receipt and company processes such loas as soon as administratively practicable subject_to the client having sufficient funds in his or her account and having already established either an ira or cesa with company company then transfers funds from the individual's brokerage or other account to the individual's ira or cesa in some cases due to processing times even if the loa is received by the april 15th deadline the transfer may not be processed until after such date accordingly you have asked us to rule that an individual who submits a loa directing company to transfer funds from a non-retirement account to a ira or cesa postmarked or transmitted not later than the time prescribed by law for filing the individual's tax_return for such taxable_year shall be deemed to have made a cash contribution to an ira or cesa on the last day of the preceding_taxable_year under sec_219 sec_408 408a c b a and b of the code as applicable provided the funds are in fact transferred in a reasonable_time sec_219 of the code states that a taxpayer shall be deemed to have made a contribution to an individual_retirement_plan on the last day of the preceding_taxable_year if the contribution is made on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year not including extensions thereof sec_408 of the code generally provides that no contribution to an ira will be accepted unless it is in cash and not in excess of the amount in effect for such taxable_year under sec_219 sec_530 a of the code states that no contribution to a cesa will be accepted unless it is in cash made before the date on which the beneficiary attains age and not in excess of dollar_figure in aggregate for the year not counting rollover_contributions sec_530 of the code states that a taxpayer shall be deemed to have made a contribution to a cesa on the last day of the preceding_taxable_year if the contribution is made on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year not including extensions thereof sec_7502 of the code provides that where a payment is required to be made within a period prescribed by any provision of the internal revenue laws the date of the united_states postmark stamped on the cover in which such payment is mailed shall be deemed the date of payment we conclude with respect to your ruling_request that an individual who submits an loa to company directing it to transfer funds from a non-retirement company account to an ira or cesa if when received the date of the u s postmark stamped on the cover in which such payment is mailed or if a verbal request the date upon which the request is made to a company representative is not later than the due_date of the taxpayer's return not including extensions thereof such individual shall be deemed to have made a cash contribution to such ira or cesa on the last day of the preceding_taxable_year under sec_219 sec_408 sec_408a sec_530 and sec_530 of the code as applicable provided the funds are in fact transferred as soon a administratively practicable this ruling assumes that the iras in question satisfy the requirements of sec_408 and the cesas in question satisfy the requirements of sec_530 of the code this ruling is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative if you require further assistance in this matter please contact at please address all correspondence to se t ep ra t2 e loyee plans technical2 enclosures deleted copy of ruling letter notice of intention to disclose cc
